Case: 15-41375      Document: 00514552364         Page: 1    Date Filed: 07/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                      No. 15-41375
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 12, 2018

UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
              Plaintiff–Appellee,

v.

CANDIDO PEREZ-CONDE,

              Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-743-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The appeal is dismissed as MOOT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.